Citation Nr: 0938397	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-39 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO denied 
entitlement to service connection for coronary artery 
disease, depression, and hiatal hernia.  

In January 2009, the Board remanded these matters for further 
development.


FINDINGS OF FACT

1.  The Veteran's cardiovascular disability is not the result 
of an in-service disease or injury.

2.  The Veteran's psychiatric disability is not the result of 
an in-service disease or injury.

3.  The Veteran's hiatal hernia is not the result of an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular 
disability are not met.  38 U.S.C.A. §§ 1112(a), 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307(a), 3.309(a) 
(2008).

2.  The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107(b); 38 C.F.R. § 3.303, 3.307(a), 3.309(a).

3.  The criteria for service connection for hiatal hernia are 
not met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in September 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection for a cardiovascular 
disability, a psychiatric disability, and hiatal hernia.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the September 
2004 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claims in a June 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, Social Security Administration (SSA) disability 
records, and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded a VA examination for a cardiovascular 
disability.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon 20 Vet. App. at 83.

The Veteran was not afforded a VA medical examination for a 
psychiatric disability or hiatal hernia.  As discussed below, 
the record does not contain evidence that the Veteran's 
psychiatric disability or hiatal hernia may be related to a 
disease or injury in service.  A VA examination is therefore 
not necessary.  See Id. at 79. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for a 
cardiovascular disability, a psychiatric disability, and 
hiatal hernia are thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease and psychoses, are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service. 38  
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Cardiovascular Disability

The Veteran's medical records indicate that he has been 
diagnosed as having various cardiovascular disabilities.  For 
example, a June 2009 VA examination report indicated a 
diagnosis of, among other things, coronary artery disease 
status post two angioplasties. 

The Veteran's service treatment records reveal that he 
reported a history of rheumatic fever prior to service.  The 
July 1963 separation examination indicates that the Veteran 
reported a history of rheumatic fever in early childhood.  
This is consistent with an October 1950 examination report 
from the New Haven Rheumatic Fever and Cardiac Program which 
stated that the Veteran was diagnosed with rheumatic fever 
two years earlier and reveals that he was diagnosed with a 
functional heart murmur at the time of the October 1950 
examination.  

The Veteran's September 1961 entrance examination, however, 
indicates that his heart was normal.  There is no evidence of 
any cardiac related symptoms or treatment in service and the 
July 1963 separation examination reveals that the Veteran had 
not been known to have any cardiac disease or residual 
cardiac defects since being diagnosed with rheumatic fever as 
a child and that there was no evidence of any residual 
cardiac defect at the time of separation.  

Furthermore, the Veteran has stated on numerous occasions 
that his cardiovascular disability did not begin until many 
years after service.  For example, he stated in his August 
2004 claim that his coronary artery disease did not begin 
until 1991.  This is consistent with a June 1994 letter from 
Dr. Brodoff which stated that the Veteran was diagnosed with, 
among other things, arteriosclerotic heart disease, angina 
pectoris, and status post three angioplasties, and that he 
was first diagnosed in November 1991.  Also, the first post-
service clinical evidence of a cardiovascular condition is a 
November 1991 operative report from the Hospital of Saint 
Raphael, which indicated a diagnosis of severe three-vessel 
coronary artery disease.  The absence of any complaints or 
clinical evidence for decades after service weighs the 
evidence against a finding that the Veteran's cardiovascular 
disability was present in service or in the year immediately 
after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

Thus, the preponderance of the evidence reflects that the 
Veteran did not have a cardiovascular disease in service and 
such disease did not manifest until more than a year after 
his September 1963 separation from service. 

The only medical opinion as to the etiology of the Veteran's 
current cardiovascular disability is to the effect that it is 
not likely related to service.  The June 2009 VA examination 
report includes an opinion that it is "not likely"  that 
the Veteran's cardiovascular conditions are related to 
service.  This opinion was apparently based on a review of 
the Veteran's medical records and his reported history, which 
included his report that he was in his usual state of health 
until 1991, at which time he started to develop chest pain 
and shortness of breath while walking.

The Veteran has not testified as to continuity of 
symptomatology and there is no other evidence indicating a 
link between his current cardiovascular disability and 
service.  

If a chronic disease, such as coronary artery disease, is 
shown in service and at any time thereafter, service 
connection will be conceded.  38 C.F.R. § 3.303(b).  There 
must, however, be sufficient observations in service to 
identify the disease entity.  Id.  As discussed above, there 
is no evidence showing coronary artery disease or any other 
cardiovascular related disease in service.  Hence, service 
connection cannot be granted on that basis. 

Therefore, the preponderance of the evidence is against the 
Veteran's claim and the claim for entitlement to service 
connection for a cardiovascular disability must be denied.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a).

Psychiatric Disability

The Veteran's medical records indicate that he has been 
diagnosed as having various psychiatric disabilities.  For 
example, an April 2006 VA primary care note includes a 
diagnosis of depression. 

An October 1999 letter from Dr. Kahn states that the Veteran 
reported that he experienced a life-long problem with 
depression, anxiety, and obsessive symptoms.  Furthermore, an 
August 2005 VA mental health progress note indicates that the 
Veteran reported a long history of depression since he was a 
teenager.

However, the Veteran's September 1961 entrance examination 
reveals that he did not have any psychiatric abnormalities.  
There is no evidence of any psychiatric related symptoms or 
treatment in service and the July 1963 separation examination 
reveals that the Veteran did not have any psychiatric 
abnormalities at the time of separation.  

Furthermore, the Veteran's October 1999 and August 2005 
reports of a life-long history of depression are inconsistent 
with his other reports as to the onset of his psychiatric 
disability.  In September 1961 and July 1963 reports of 
medical history, the Veteran indicated that he did not have a 
history of depression or excessive worry.  

An August 1992 SSA disability report reveals that the Veteran 
reported first experiencing psychiatric symptoms 
(anxiety/panic attacks and clinical depression) in October 
1991.  In his August 2004 claim, he stated that he began 
experiencing depression in 1995.  An August 2004 VA mental 
health evaluation narrative indicates that he had been 
receiving psychiatric treatment for the previous 10 years. In 
a March 2005 written statement (VA Form 21-4138), the Veteran 
stated that he had had been receiving psychiatric care since 
1995.  A June 2005 VA mental health progress note reveals 
that he had started treatment in the Mental Hygiene Clinic in 
August 2004 after having been in treatment for 10 years with 
an outside private psychiatrist. 

The Board finds that the Veteran's statements regarding the 
onset of his psychiatric disability are not credible due to 
the inconsistencies in his self-reported history of 
psychiatric symptoms.

Furthermore, the Veteran has not testified as to continuity 
of symptomatology and the first post-service clinical 
evidence of a psychiatric condition is a June 1995 progress 
note from Dr. Sholomskas which indicated a diagnosis of major 
depression.  Again, the absence of complaints or clinical 
evidence for decades after service weighs the evidence 
against a finding that the Veteran's psychiatric disability 
was present in service or in the year immediately after 
service.  Maxson, 230 F.3d at 1330. 

Thus, the preponderance of the evidence reflects that the 
Veteran did not have a psychiatric disability in service and 
such disability did not manifest until more than a year after 
his separation from service. 

Furthermore, as there is no evidence showing a chronic 
disease, such as a psychosis, in service, service connection 
cannot be conceded.  38 C.F.R. § 3.303(b).  

Therefore, the preponderance of the evidence is against the 
Veteran's claim and the claim for entitlement to service 
connection for a psychiatric disability must be denied.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a).

Hiatal Hernia

The Veteran's private medical records indicate that he has 
been diagnosed as having hiatal hernia.  Such records 
include, but are not limited to, a March 2003 progress note 
from Dr. Sholomskas and a December 2005 letter from Dr. 
Galante.
There is no evidence of any hernia related symptoms or 
treatment in the Veteran's service treatment records and, 
while his July 1963 separation examination reveals other 
diagnoses such as hypertrophied faucial tonsils, his abdomen 
and viscera were normal.  

The Veteran has not testified as to continuity of 
symptomatology and the first clinical evidence of hiatal 
hernia is a June 1994 letter from Dr. Brodoff.  The absence 
of any clinical evidence for decades after service weighs the 
evidence against a finding that the Veteran's hiatal hernia 
was present in service or in the year immediately after 
service.  Maxson, 230 F.3d at 1330.  Furthermore, there is no 
other evidence indicating a nexus between the Veteran's 
hiatal hernia and service.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for hiatal hernia must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for hiatal hernia is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


